                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALVIN D. DAVISTON, JR.,                         .
     Plaintiff,                       F·ILED
                                          .
         v.                           ~.t.R - 9;202(}   CIVIL ACTION N0.19-CV-5848
                                    KATE BARKMJ.\N, Clerk
                                  By           •Oep. Clerk
KATHY WIKE, et al.,
    Defendants.

                                         MEMORANDUM
                                                                                    l/.._
SANCHEZ, C.J.                                                         MARCH      9'~
         Plaintiff Alvin D. Daviston, Jr. has filed an Amended Complaint ("AC") in response to

the Court's prior Memorandum and Order dismissing his original Complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). Daviston again brings civil rights claim under 42 U.S.C. § 1983

against Defendants Kathy Wike of the Delaware County Tax Claim Bureau, Sheriff Jerry

Sanders, and Jacquelyn Kirby, the Recorder of Deeds of Delaware County. For the following

reasons, the AC will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.       FACTUAL ALLEGATIONS

         The factual allegations contained in the AC are, like those in Daviston's original

Complaint, quite brief. Daviston asserts that property he owned in Chester, Pennsylvania was

sold at a sheriffs sale in May 2018. (ECF No. 6 at 3.) 1 He alleges his civil rights were violated

by Defendant Wike when she devised a scheme to defraud him of his property. (Id.) It appears

that the property he owned was sold because of nonpayment of property taxes to an entity called

BID Properties, LLC. (Id) Daviston asserts he had a "contract of offer & acceptance with PAID

receipts for my taxes." (Id.) He goes on to state that he "notified Sheriff Jerry Sanders &



1
    The Court adopts the pagination assigned to the AC by the CF/ECM docketing system.
                                                    1
Jacqueline Kirby of Recorder of Deeds of Fraudulent Deed Filed on my property." (Id.) He

further asserts that he received a refund of overpaid taxes for July 2018, "but property was sold

'May 2018' although taxes were paid." (Id) While he asserts that he has suffered a "financial

hardship and dissolution of marriage" (id at 5), Daviston ~oes not seek money damages. Rather,

he seeks as relief the "correction of fraudulent deed to rightfull [sic] owner and responsible

public officials to be prosecuted for their actions to violate my civil rights." (Id.)

II.      STANDARD OF REVIEW

         Having previously granted Daviston leave to proceed informa pauperis, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F .3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Daviston is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         The vehicle by which one may pursue a civil rights claim in federal court is 42 U.S.C. §

1983. "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

Defendants Wike, Sanders and Kirby appear to be governmental officials and, thus, may be

liable as "state actors" under § 1983. However, the relief that Daviston seeks in his lawsuit -



                                                   2
the correction of a deed and the criminal prosecution of the Defendants -      is not relief that the

Court can grant to a § 1983 plaintiff.

        To the extent Daviston seeks relief in the form of the initiation of criminal charges or the

imprisonment of any or all the Defendants, this request for relief is dismissed as legally baseless.

See Godfrey v. Pennsylvania, 525 F. App' x 78, 80 n.l (3d Cir. 2013) (per curiam) ("[T]here is

no federal right to require the government to initiate criminal proceedings." (citing Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973))); Mikhail v. Kahn, 991 F. Supp. 2d 596, 636 (E.D. Pa.

2014) ("[F]ederal courts lack the power to direct the filing of criminal charges."), aff'd, 572 F.

App'x 68 (3d Cir. 2014) (per curiam). Furthermore, to the extent Daviston intended to raise

claims under criminal statutes, his claims fail, as criminal statutes rarely provide a basis for civil

liability. See Central Bank of Denver, NA. v. First Interstate Bank of Denver, NA., 511 U.S.

164, 190 (1994) ("We have been quite reluctant to infer a private right of action from a criminal

prohibition alone."). 2

        To the extent Daviston seeks injunctive relief in the form of a "correction of fraudulent

deed to rightfull owner," it is clear from his allegations that his property was sold at sheriffs sale

in May 2018. In order to "undo" the sale of the property and deem Daviston still to be its

rightful owner, a federal court would necessarily have to interfere with a state court judgment by

which the property was exposed to the sale. See 72 Pa. Con. Stat. § 5860.610 (stating that after



2 The Court notes that Daviston cites the federal mail fraud statute, 18 U.S.C. § 1341. To the
extent that this citation may be read to imply that Daviston seeks to bring a claim based on that
statute, the claim would not be plausible. The federal criminal statutes outlawing mail fraud and
wire fraud do not provide for a private causes of action. See Patel v. Smith, Civ. A. No. 10-4165,
2011 WL 2746080, at *4 (E.D. Pa. July 12, 2011) ("District courts in this circuit have not
recognized an implied private right of action for violations of 18 U .S. C. § 1343 ... and neither
have the other circuits that have confronted the issue."); Fleishman v. Scilley, Civ. A. No. 03-
4639, 2004 WL 2203746, at *1 (E.D. Pa. Sept.30, 2004) (stating Plaintiff is unable to bring civil
actions for wire and mail fraud under 18 U.S.C. §§ 1341and1343 since these are criminal
statutes and provide no private right of action). Accordingly, this Court will dismiss Daviston's
mail fraud claim with prejudice.
                                                   3
-·

     the county tax bureau files a petition on a tax claim upon which a property is to be exposed to

     sheriffs sale for nonpayment of property taxes "the court shall grant a rule upon all parties thus

     shown to be interested to appear and show cause why a decree should not be made that said

     property be sold, freed and cleared of their respective tax and municipal claims, liens, mortgages,

     charges and estates, except separately taxed ground rents. The rule shall be made returnable in

     not more than thirty (30) days from the date the petition was presented or as otherwise

     determined by the court."); and§ 5860.612 (providing that, if upon hearing the court "is satisfied

     that service of the rule has been made upon the parties named in the rule, in the manner provided

     by this act, and that the facts stated in the petition are true, it shall order and decree that said

     property be sold at a subsequent day to be fixed by the court.... ").

           · Pursuant to the Rooker-Feldman doctrine, "federal district courts lack jurisdiction over

     suits that are essentially appeals from state-court judgments." Great W Mining & Mineral Co. v.

     Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010). Based on that principle, the Rooker-

     Feldman doctrine deprives a federal district court of jurisdiction over "cases brought by state-

     court losers complaining of injuries caused by state-court judgments rendered before the district

     court proceedings commenced and inviting district court review and rejection of those

     judgments." Id. at 166 (quotations omitted). In Great W, the United States Court of Appeals for

     the Third Circuit adopted the following four-part test for determining whether a claim is subject

     to dismissal under the Rooker-Feldman doctrine: (1) the federal plaintiff lost in state court; (2)

     the federal plaintiff complains of injuries caused by the state-court judgments; (3) those

     judgments were rendered before the federal suit was filed; and, (4) the federal plaintiff is inviting

     the federal court to review and reject the state-court judgments. Id at 166. As all four parts of

     the test are satisfied on the face of the AC, Daviston's claim for injunctive relief to correct the

     deed to the property must be dismissed. Since the property was exposed to a sheriff sale, he



                                                         4
"lost" in state court, his complaint alleges   an injury arising from the sale, the sale occurred
before he filed this case in federal court and he seeks to have the state court judgment

overturned.

       Accordingly, because the relief Daviston seeks is not available to a § 1983 plaintiff under

the circumstances presented by his claim, it is not plausible and must be dismissed pursuant to 28

U.S.C. § l 915(e)(2)(B)(ii). However, the Court cannot say at this time that Daviston can never

assert a plausible claim for money damages based on the process that led to the tax sale of his

property. Accordingly, the AC will be dismissed without prejudice and Daviston will be granted

leave to file a second amended complaint. Should he chose to do so, Daviston should be

cognizant of the reasons the Court has stated for dismissing the earlier versions of his pleadings

and provide as much factual matter as possible to place the defendants he names therein on

notice of the nature of his claims and permit the Court to screen them. An appropriate Order

follows.

                                                 BY THE COURT:




                                                     5
